Title: Agreement to Admit the Ohio Company as Co-Purchasers with the Grand Ohio Company, 7 May 1770
From: Franklin, Benjamin
To: 


As soon as word got about that the Grand Ohio Company had asked in January for a grant of twenty million acres, rival claimants to western lands became intensely active in London. The Mississippi Company, represented by Arthur Lee, had a claim that overlapped that of the new company; the agent for Virginia urged that nothing be done until that province could be heard from; the Pennsylvania proprietors asked for full information because their interests might be affected. None of these moves turned out to be dangerous to Franklin and his fellow promoters, but another threat acquired at least some nuisance value. The Ohio Company of Virginia had been allotted a half-million acres in the area in question by the provincial council, and was attempting to get the grant confirmed; its London agent, George Mercer, had protested to the Board of Trade as early as December 18, 1769, against permitting the new company to encroach. The Board seems to have turned a deaf ear, as it had to Mercer’s earlier importunings. In the spring, discouraged about his prospects, he decided to merge his company with the Grand Ohio on the best terms he could, and those he obtained are set forth in the agreement below. They apparently satisfied him, for on the following day he withdrew his protest to the Board of Trade.
 

May 7, 1770
We the Committee of the Purchasers of a Tract of Country for a New Province on the Ohio in America do hereby admit the Ohio Company as a Co-Purchaser with us for Two Shares* of the said Purchase in consideration of the Engagement of their Agent Col. Mercer to withdraw the application of the said Company for a Separate Grant within the limits of the said Purchase. Witness our hands this 7th day May 1770
Thomas WalpoleT. PownallB. FranklinSaml Wharton


* The whole being divided into seventy-two equall Shares—by the words “two shares” above is understood two Seventy Second parts of the Tract so as above Purchased.
Thomas WalpoleT. PownallB. FranklinSaml Wharton

